Electronically Filed
                                                        Supreme Court
                                                        SCWC-30065
                                                        15-JUL-2013
                                                        10:52 AM




                             SCWC-30065

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       WILLARD M. IMAMOTO, Petitioner/Plaintiff-Appellant,

                                vs.

KAHI MOHALA HOSPITAL, NAOMI MORGAN, DUDLEY AKAMA, THE DEPARTMENT
   OF THE ATTORNEY GENERAL, Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30065; CIV. NO. 06-1-2068)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant Willard M. Imamoto’s

application for writ of certiorari, which was filed on July 8,

2013, was filed more than thirty days after the filing of the

ICA’s May 31, 2013 judgment on appeal.    The application is

untimely, and thus this court lacks appellate jurisdiction.       See

Hawai#i Revised Statutes § 602-59(c) (Supp. 2011); Hawai#i Rules

of Appellate Procedure Rule 40.1(a) (2013).     Therefore,
          IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed.

          DATED:   Honolulu, Hawai#i, July 15, 2013.

Willard M. Imamoto,                  /s/ Mark E. Recktenwald
Petitioner, pro se
                                     /s/ Paula A. Nakayama

                                     /s/ Simeon R. Acoba, Jr.

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack




                                 2